PER CURIAM.
This is an appeal from a misdemeanor conviction in a court-tried case. Appellant was charged with following another vehicle too closely, in violation of § 304.017 RSMo 1986. The judgment of the court was a fine of $35.00 and costs.
The appeal is dismissed.
On appeal, appellant contends that the trial court erred by not informing him of his right to a jury trial. However, we do not reach this issue because the appeal is moot. The legal file indicates that, following his conviction, appellant paid his fine and costs without first filing his appeal or an appeal bond, and without making any record that the payment was made under protest or that it was made with any reservations.
Therefore, pursuant to State v. Welch, 701 S.W.2d 770 (Mo.App.1985), we dismiss the case for lack of jurisdiction because of the voluntary payment of the fine and costs before appeal. Under these circumstances, the state is no longer an interested party and the issues are moot. Id. at 771. In order to preserve any issue for appeal in a criminal case where the sentence consists of a fine and costs, the defendant must make payment of the fine under circumstances that record the payment as not voluntarily made, if payment occurs before appeal. Id.
Accordingly, the appeal is dismissed.